In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 15‐2310 
AMERICAN ALTERNATIVE INSURANCE CORPORATION, 
                                    Plaintiff‐Appellant, 

                                  v. 

METRO PARAMEDIC SERVICES, INC., 
                                                 Defendant‐Appellee. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
            No. 14 C 01235 — John J. Tharp, Jr., Judge. 
                     ____________________ 

     ARGUED DECEMBER 8, 2015 — DECIDED JULY 12, 2016 
                ____________________ 

    Before WOOD, Chief Judge, and BAUER and WILLIAMS, Cir‐
cuit Judges. 
    WOOD, Chief Judge. This is a dispute over who is entitled to 
coverage under a liability insurance policy. In the underlying 
lawsuit, three female employees of Metro Paramedic Services 
sued  Metro  Paramedic  Services  and  Antioch  Rescue  Squad, 
two Illinois ambulance services, alleging an unrelenting prac‐
tice of egregious sexual harassment, assault and battery, retal‐
iation for whistleblowing, and failure to supervise. Two of the 
2                                                      No. 15‐2310 

employees  resolved  their  claims  on  the  basis  of  an  offer  of 
judgment from Metro and Antioch; the third reached a settle‐
ment with both.  
   American  Alternative  Insurance  Corporation  (AAIC)  is 
Antioch’s liability insurer. In the underlying suit, AAIC cov‐
ered  Antioch’s  defense  costs  and  indemnified  its  offers  of 
judgment and settlement. It insisted, however, that it had no 
obligation  to  cover  Metro  under  Antioch’s  policy.  Seeking  a 
declaratory judgment to this effect, it filed this suit. On cross‐
motions  for  judgment  on  the  pleadings,  the  district  court 
found that AAIC owed Metro a duty to defend. We conclude 
that this is indeed what the policy provides, and so we affirm 
the district court’s judgment.  
                                  I 
                                 A 
    On July 21, 2011, Shannon Volling, Julie Banser, and April 
Soulak (collectively, “the plaintiffs”) sued Antioch and Metro 
in the Northern District of Illinois. The three women are for‐
mer  employees  of  Antioch  and  Metro.  Their  complaint  al‐
leged  that  male  Antioch  and  Metro  employees  engaged  in 
atrocious  workplace  sexual  harassment  and  other  miscon‐
duct,  and  that  the  entities’  supervisors  and  Antioch’s  board 
failed to take corrective action despite the fact that they knew 
what was going on.   
    While  the  plaintiffs’  allegations  are  too  numerous  to  re‐
count in full, a sampling will give their flavor. For instance, 
Kyle Shouse, the plaintiffs’ supervisor, pulled down Banser’s 
pants in front of her co‐workers, leaving her naked from the 
waist down, and then graphically described her private parts 
to them. He also tried to force Volling and Banser to kiss him, 
No. 15‐2310                                                         3 

put his hand down Volling’s shirt, slapped and grabbed Vol‐
ling and Banser’s buttocks, exposed himself to the plaintiffs, 
made explicit, sexually offensive comments about Banser on 
social  media,  woke  female  colleagues  up  by  loudly  playing 
pornography, and downloaded images of bestiality onto co‐
workers’ computers. Meanwhile, Chris McBrady, another em‐
ployee,  groped  and  made  comments  about Soulak  and  Vol‐
ling’s breasts, made repeated sexually explicit advances and 
remarks  to  Soulak,  threatened  Soulak’s  employment,  and 
called another female colleague a stripper. The plaintiffs re‐
count being subjected to additional harassment and offensive 
conduct, including quid pro quo sexual demands, theft of their 
undergarments from their overnight bags, display of their lin‐
gerie in the station, being sprayed with saline solution so as 
to  expose  their  breasts,  and  being  subjected  to  publicly  dis‐
played pornography. They add that they witnessed numerous 
episodes of dangerous and unprofessional conduct, some of a 
sexual nature, involving patients.  
    According to the plaintiffs, the Antioch board of directors, 
which  included  Chief  Wayne  Sobczak,  Deputy  Chief  Brian 
DeKind,  President  Stephen  Smouse,  and  Treasurer  John 
Edgell,  received  repeated  direct  verbal  and  written  com‐
plaints regarding these and many similar acts. Far from cor‐
recting  them,  the  board  ignored  the  complaints,  and  many 
board  members  directly  participated  in  the  harassment  and 
other shockingly unprofessional conduct. Edgell, for instance, 
shoved ice down the pants and shirts of female co‐workers, 
talked  about  having  patients  from  a  nursing  home  facility 
perform  sex  acts  on  him,  called  a  female  paramedic  “Strip‐
perella,”  commented  on  female  job  applicants’  breast  sizes, 
placed his crotch in a female colleague’s face, and slapped fe‐
4                                                       No. 15‐2310 

male co‐workers’ buttocks. Not to be outdone, Smouse alleg‐
edly attempted to have sexual relations with female paramed‐
ics  in  an  ambulance  while  returning  from  a  medical  call. 
Edgell and Smouse were both intoxicated at the station while 
on  duty.  DeKind  insisted  that  a  paramedic  complete  paper‐
work for a patient with whom the paramedic had had no con‐
tact.  
    Critically for this insurance dispute, the plaintiffs alleged 
that Antioch and Metro were a partnership or joint venture. 
Their  complaint  asserted  that  the  two  entities  were  jointly 
staffed  and  operated,  Metro  used  Antioch  ambulances,  and 
employees of both entities used Antioch uniforms and gear. 
As  we  noted  earlier,  all  aspects  of  the  underlying  suit  have 
been  resolved  by  settlements;  only  the  collateral  insurance 
dispute remains. 
                                  B 
    Antioch held a liability insurance policy with AAIC that 
was effective from the time of the alleged events through De‐
cember 31, 2011. (While Antioch’s policy with AAIC consisted 
of several forms, for simplicity’s sake we refer to it simply as 
“the  policy.”)  The  policy  states  that  “the  words  ‘you’  and 
‘your’ refer to the Named Insured shown in the Declarations, 
and any other person or organization qualifying as a Named 
Insured under this coverage part.” It further notes that “[t]he 
word ‘insured’ means any person or organization qualifying 
as  such  under”  the  sections  entitled  “WHO  IS  AN 
INSURED.” In those sections, the policy states, “If you are ... 
a partnership or joint venture, you are an insured. Your mem‐
bers and your partners are also insureds but only within the 
course and scope of your operations.”  
No. 15‐2310                                                          5 

    Elsewhere,  the  policy  states  that  AAIC  “will  pay  those 
sums  that  the  insured  becomes  legally  obligated  to  pay  as 
monetary damages arising out of an ‘employment practices’ 
offense, ... or other ‘wrongful act’ to which this insurance ap‐
plies.”  It  defines  an  “employment  practices”  offense  as  “an 
actual or alleged improper employment related practice, pol‐
icy, act or omission involving an actual, prospective, or former 
volunteer or employee,” including wrongful discipline, retal‐
iation,  failure  to  adopt  adequate  workplace  policies,  sexual 
harassment, and other conduct. It defines a “wrongful act” as 
“any actual or alleged error, act, omission, misstatement, mis‐
leading statement, neglect or breaches of duty committed by 
you or on behalf of you in the performance of your operations, 
including  misfeasance,  malfeasance,  or  nonfeasance  in  the 
discharge of duties, individually or collectively that results di‐
rectly  but  unexpectedly  and  unintentionally  in  damages  to 
others.”  
   Finally, the policy excludes “sexual abuse” from coverage. 
The policy defines “sexual abuse” as “sexual conduct ... which 
causes injury,” including “sexual molestation, sexual assault, 
sexual exploitation or sexual injury,” but not “sexual harass‐
ment.”  Sexual  harassment  is  defined  as  “any  actual,  at‐
tempted, or alleged unwelcome sexual advances, requests for 
sexual  favors,  or  other  conduct  of  a  sexual  nature  ...  which 
causes injury.”  
                                  C 
    AAIC covered Antioch’s defense costs and indemnified its 
settlements  with  the  plaintiffs  in  the  underlying  action.  It 
drew the line with Metro, however, which it refused to defend 
or indemnify. On February 19, 2014, AAIC filed this declara‐
tory  judgment  action  against  Metro,  seeking  confirmation 
6                                                            No. 15‐2310 

that it was not obliged under the policy to defend or indem‐
nify Metro. Metro filed an answer and counterclaim seeking 
the opposite declaration on March 28, 2014.  
    Metro and AAIC’s arguments centered on whether Metro 
was  in  a  “joint  venture  or  partnership”  with  Antioch,  and 
therefore  a  “named  insured”  under  Antioch’s  policy  with 
AAIC. In the alternative, Metro argued that it was an “addi‐
tional insured” under the policy. AAIC countered that the acts 
alleged in the underlying complaint were within the policy’s 
“sexual abuse” exclusion and therefore not covered. On cross‐
motions  for  judgment  on  the  pleadings,  see  FED.  R.  CIV.  P. 
12(c), the district court held that AAIC had a duty to defend 
Metro  and  granted  Metro  judgment  on  its  duty‐to‐defend 
claims. Because Metro had not moved for judgment on its fail‐
ure‐to‐indemnify claims and judgment on the pleadings was 
not  proper  for  the  resolution of that issue,  the district  court 
reserved it. The district court denied AAIC’s motion to recon‐
sider.  
    Before the court took up the question of summary judg‐
ment,  AAIC  and  Metro  stipulated  that  AAIC  would  pay 
Metro’s  duty‐to‐defend  and  duty‐to‐indemnify  claims  if  the 
district court’s judgment on the pleadings were upheld. The 
district court then granted summary judgment to Metro on all 
counts, and AAIC appealed. 
                                     II 
   In diversity cases where neither party raises a conflict of 
law issue, federal courts apply the law of the state in which 
they  sit.  Ball  v.  Kotter,  723  F.3d  813,  821  (7th  Cir.  2013).  The 
parties agree, and we accept, that Illinois law applies to this 
No. 15‐2310                                                           7 

dispute. We review the district court’s decision to grant judg‐
ment on the pleadings de novo. See Westfield Ins. Co. v. Vanden‐
berg, 796 F.3d 773, 777 (7th Cir. 2015). 
     The  Illinois  Supreme  Court  “has  long  held  that  an  in‐
surer’s duty to defend an action brought against the insured 
is  ‘determined  solely  by  reference  to  the  allegations  of  the 
complaint.’”  Pekin  Ins.  Co.  v.  Precision  Dose,  Inc.,  968  N.E.2d 
664, 674 (Ill. App. Ct. 2012) (quoting Pekin Ins. Co. v. Wilson, 
930 N.E.2d 1011, 1018 (Ill. 2010)). This is known as the “eight 
corners” rule: the court “compares the four corners of the un‐
derlying complaint with the four corners of the insurance pol‐
icy to determine whether facts alleged in the underlying com‐
plaint fall within or potentially within coverage.” Id. If they 
do,  the  insurer  has  a  duty  to  defend.  Wilson,  930  N.E.2d  at 
1017.  
     The insurer “may not justifiably refuse to defend an action 
against its insured unless it is clear from the face of the under‐
lying complaints that the allegations fail to state facts which 
bring the case within, or potentially within, the policy’s cov‐
erage.”  Pekin  Ins.  Co.  v.  United  Contractors  Midwest,  Inc.,  997 
N.E.2d 235, 241 (Ill. App. Ct. 2013) (quoting United States Fi‐
delity & Guaranty Co. v. Wilkin Insulation Co., 578 N.E.2d 926, 
930  (Ill.  1991)).  “The  underlying  complaint  and  the  policy 
must be construed in favor of the insured, with all doubts re‐
solved in the insured’s favor.” Employers Ins. of Wausau v. Ehlco 
Liquidating  Trust,  708  N.E.2d  1122,  1136  (Ill.  1999).  The  pri‐
mary goal in interpreting an insurance policy “is to give effect 
to  the  intent  of  the  parties  as  expressed  in  the  agreement.” 
Wilson, 930 N.E.2d at 1017 (quoting Am. States Ins. Co. v. Ko‐
loms, 687 N.E.2d 72, 75 (Ill. 1997)).  
8                                                      No. 15‐2310 

                                 A 
    In its sections entitled “WHO IS AN INSURED,” the pol‐
icy states, “If you are ... [a] partnership or joint venture, you 
are an insured. Your members and your partners are also in‐
sureds, but only within the course and scope of your opera‐
tions.”  
     The  complaint  contains  numerous  allegations  that  Anti‐
och and Metro operated as a joint venture. These include alle‐
gations  that  Antioch  “jointly  operate[d]  and  staff[ed]”  itself 
with Metro; Metro “operate[d] ambulance and paramedic ser‐
vices jointly with” Antioch; Metro “acted as an agent of [An‐
tioch] and jointly operated” with Antioch; Metro used Anti‐
och’s  ambulances;  Metro  hired  former  Antioch  paramedics 
and emergency medical technicians to staff these joint activi‐
ties;  Metro  “did  not  maintain  any  separate  uniform”;  and 
Metro employees wore “Antioch Rescue Squad” gear. In view 
of the plain language of the policy and the eight corners rule, 
it is hard to resist the conclusion that Metro and Antioch were 
in a joint venture and Metro is covered under the policy as a 
“named insured.” 
    AAIC nonetheless argues that Metro does not qualify as a 
“named insured” under the policy because (1) Metro was not 
listed  on  the  Declarations  as  required  by  the  policy  provi‐
sions; (2) Antioch was not organized as a joint venture or part‐
nership; and (3) the contract between Antioch and Metro at‐
tached to its motion for judgment on the pleadings disclaimed 
that they were in a joint partnership. 
   One fatal problem with AAIC’s first point is that, as it con‐
cedes, the Declarations issue was not raised before the district 
court. AAIC attempts to cast this as merely a failure to point 
No. 15‐2310                                                          9 

the district court to a relevant provision needed to interpret 
the  contract,  rather  than  waiver.  But  AAIC’s  argument  that 
Metro is not a named insured because it did not comply with 
the Declarations provision has nothing to do with the inter‐
pretation of the contract, as a whole or otherwise. It is a sepa‐
rate  theory  altogether,  and  is  therefore  waived.  See  James  v. 
Hyatt Regency Chicago, 707 F.3d 775, 783 (7th Cir. 2013).   
     AAIC’s second argument suffers the same fate. AAIC con‐
tends that Metro cannot be a named insured because Antioch 
was not organized as a joint venture or partnership, but rather 
is  a  dissolved  company.  This  argument,  too,  was  not  pre‐
sented to the district court and is therefore waived. Even if it 
were not waived, it is meritless. Antioch’s corporate form does 
not matter: the duty to defend arises “[i]f the facts alleged in 
the  underlying  complaint  fall  within,  or  potentially  within, 
the policy’s coverage.” Wilson, 930 N.E.2d at 1017. If they do, 
the duty to defend applies “even if the allegations are ground‐
less, false, or fraudulent, and even if only one of several theo‐
ries of recovery alleged in the complaint falls within the po‐
tential coverage of the policy.” Valley Forge Ins. Co. v. Swiderski 
Elecs.,  Inc.,  860  N.E.2d  307,  315  (Ill.  2006).  The  complaint 
clearly alleged that Metro participated in a joint venture with 
Antioch, and that is enough. 
   AAIC  also  makes—somewhat  cursorily,  and  in  a  foot‐
note—a related argument it did raise in the district court: that 
the complaint’s allegations were insufficient to make Metro a 
named  insured  because  the  complaint  did  not  plead  all  the 
elements of a joint venture under Illinois common law. AAIC 
provides no evidence, however, that as a substantive matter 
these criteria  were  not  met, nor did it show that  the  parties 
meant to incorporate all of the peculiarities of Illinois law into 
10                                                            No. 15‐2310 

the  policy.  It  is  more  sensible  to  assume  that  they  used  the 
terms in their generic sense, since neither “partnership” nor 
“joint venture” is defined. 
     When not specifically defined, “terms utilized in the pol‐
icy are accorded their plain and ordinary meaning.” Am. Nat’l 
Fire  Ins.  Co.  v.  Nat’l  Union  Fire  Ins.  Co.  of  Pittsburgh,  PA,  796 
N.E.2d 1133, 1141 (Ill. 2003). In order to determine the ordi‐
nary  meaning  of  “joint  venture,”  Illinois  courts  look  to  dic‐
tionaries. See Founders Ins. Co. v. Munoz, 930 N.E.2d 999, 1005 
(Ill.  2010).  The  NEW  OXFORD  AMERICAN  DICTIONARY  938  (3d 
ed. 2010) defines a “joint venture” as a “commercial enterprise 
undertaken jointly by two or more parties that otherwise re‐
tain  their  distinct  identities.”  RANDOM  HOUSE  WEBSTER’S 
COLLEGE  DICTIONARY 713 (1999) defines it as “a business en‐
terprise in which two or more companies enter a temporary 
partnership.”  The  arrangements  described  in  the  complaint 
easily match these definitions.  
    Finally, AAIC argues that by attaching two Metro‐Antioch 
service  contracts  to  its  counterclaim,  Metro  disabled  itself 
from alleging that Metro and Antioch participated in a joint 
venture. In “Article 11: Relationship of the Parties,” the con‐
tracts expressly disclaim that Metro and Antioch are joint ven‐
turers. This statement is not, however, dispositive: Illinois law 
looks to the substance of the relationship rather than the par‐
ties’  characterization  or  intent.  See  Maimon  v.  Telman,  240 
N.E.2d 652, 654 (Ill. 1968). 
    Moreover, even if the contracts represented an agreement 
between  the  parties  sufficient  to  bar  suit  between  each  other 
based  on  a  joint  venture  or  partnership,  there  is  no  reason 
why they would bar claims based on such a relationship by 
third parties such as the plaintiffs. In order to trigger a duty 
No. 15‐2310                                                      11 

to  defend,  “the  facts  alleged  in  the  underlying  complaint” 
need only “fall within, or potentially within, the policy’s cov‐
erage.”  Wilson,  930  N.E.2d  at  1017.  The  Metro‐Antioch  con‐
tracts therefore do not preclude the plaintiffs’ allegations that 
Metro and Antioch engaged in a joint venture. It follows that 
Metro is a named insured under the policy.  
     AAIC  breathlessly  predicts  that  if  Metro  qualifies  as  a 
named insured, then anyone could be a named insured to an 
AAIC policy so long as a third party alleged that that person 
was in a joint venture with Antioch. There are two answers to 
this alarm. The first is that this concern is overblown: it is un‐
clear  why  a  third‐party  plaintiff  would  allege  that  another 
party is in a joint venture with Antioch unless (as Federal Rule 
of  Civil  Procedure  11(b)  and  its  state  counterparts  require) 
that plaintiff had a reasonable basis for doing so. This case is 
not a close one. Metro is a named insured under AAIC’s pol‐
icy with Antioch. Metro is thereby covered by the policy, and 
AAIC is bound to defend it. As a result, we need not consider 
its  backup  argument  for  coverage:  that  it  is  an  “additional 
blanket insured.” Second, if AAIC seriously fears this result, 
it can always re‐draft its policies to specify each additional in‐
sured (a practice we believe is common).  
                                 B 
    AAIC briefly argues that the policy does not cover the un‐
derlying alleged acts, because it is limited to actions that “re‐
sult[] directly but unexpectedly and unintentionally in dam‐
ages to others.” Because the plaintiffs’ complaint states claims 
for intentional harm, AAIC concludes, it does not fall within 
the policy’s coverage. The most obvious problem with this ar‐
gument is that the complaint states numerous claims for neg‐
12                                                       No. 15‐2310 

ligence and unintentional harm, including negligent supervi‐
sion  and  retention,  all  of  which  are  within  the  scope  of  the 
policy even as AAIC describes it.   
    Similarly, the policy’s sexual‐abuse exclusion does not pre‐
clude  coverage.  Sexual  abuse  includes  “sexual  molestation, 
sexual  assault,  sexual  exploitation  or  sexual  injury.”  Few  of 
the allegations contained in the complaint fit that definition. 
Moreover,  the  sexual‐abuse  exclusion  expressly  notes  that 
“‘Sexual abuse’ ... does not include ‘sexual harassment.’” The 
vast majority of the complaint’s allegations match the policy’s 
definition  of  “sexual  harassment,”  which  includes  “any  ac‐
tual,  attempted  or  alleged  unwelcome  sexual  advances,  re‐
quests for sexual favors, or other conduct of a sexual nature ... 
which causes injury.” The claimants allege sexually degrading 
and discriminatory comments, a hostile environment, and a 
custom,  practice,  and  policy  of  sexual  harassment.  The  pol‐
icy’s sexual‐abuse exclusion is not a bar to coverage. 
                                  III 
   Because Metro is a named insured and the acts alleged are 
covered by the policy, AAIC had a duty to defend Metro, and 
the district court’s judgment is AFFIRMED.